UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form 10-K FOR ANNUAL AND TRANSITION REPORTS PURSUANT TO SECTIONS13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 xANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-28025 GLOBAL ENERGY INC. (Exact Name of Registrant as Specified in its Charter) Nevada 86-0951473 (State or Other Jurisdiction of (IRS Employer Incorporation or Organization) Identification No.) 16 Menachem Begin Street, Gama Building, 5th Floor, Ramat Gan, Israel (Address of Principal Executive Offices) (Zip Code) 972-077-202-5444 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act: Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act: Yes oNo x Indicate by check mark whether the registrant:(1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days: Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company: Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act): Yes oNo x The aggregate market value of the common stock held by non-affiliates of the registrant as of June 28, 2013, the last business day of the registrant’s most recently completed second fiscal quarter, was approximately $1.6 million (based on the average bid and asked price for the registrant’s common stock on June 28, 2013 on the OTC Bulletin Board of $0.005 per share). At March 31, 2014, 317,753,571 shares of the registrant’s common stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None TABLE OF CONTENTS PART I Item 1. Business 1 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 11 Item 2. Properties 11 Item 3. Legal Proceedings 11 Item 4. [Removed and Reserved] 11 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Mattersand Issuers Purchases of Equity Securities 12 Item 6. Selected Consolidated Financial Data 15 Item 7. Management's Discussion and Analysis of Financial Condition andResults of Operations 15 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 17 Item 8. Financial Statements and Supplementary Data 17 Item 9. Changes in and Disagreements with Accountants on Accounting andFinancial Disclosure 18 Item 9A. Controls and Procedures 18 Item 9B. Other Information 19 PART III Item 10. Directors, Executive Officers and Corporate Governance 19 Item 11. Executive Compensation 22 Item 12. Security Ownership of Certain Beneficial Owners and Management andRelated Stockholder Matters 24 Item 13. Certain Relationships and Related Transactions, andDirector Independence 26 Item 14. Principal Accountant Fees and Services 27 PART IV Item 15. Exhibits and Financial Statements 28 SIGNATURES 29 EXHIBIT INDEX 30 PART I Item 1. Business Certain statements in this Annual Report on Form10-K are “forward-looking statements”. These statements involve a number of risks, uncertainties and other factors that could cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements. Factors which could materially affect such forward-looking statements are incorporated herein by reference. Investors are urged to consider these factors carefully in evaluating the forward-looking statements and are cautioned not to place undue reliance on such forward-looking statements. The forward-looking statements made herein are only made as of the date hereof and we will undertake no obligation to publicly update such forward-looking statements to reflect subsequent events or circumstances. References in this Annual Report on Form10-K to “Global Energy,” the “Company,” “we,” “us” or “our” are to Global Energy Inc., a Nevada corporation, and its subsidiaries. Description of the Business Historical Information Our business address is 16 Menachem Begin Street, Gama Building, 5th floor, Ramat Gan, 52681, Israel, and our telephone number is 972-077-202-5444. Our registered agent is Rite, Inc., 1905 South Eastern Ave., Las Vegas, NV 89104. We maintain a website located at http://www.global-nrg.biz. The information contained in this website is not incorporated by reference into this annual report. We are a Nevada corporation that was incorporated on February 16, 1999 as Global Smartcards Inc. We originally planned to market plastic cards with embedded microprocessors. However, we were unable to complete negotiations to market these cards and did not proceed with this business plan. In early 2003, we decided to engage in the business of acquiring, exploring and developing crude oil and natural gas properties in the United States. On April 28, 2003, we changed our name to Global Energy Inc., and on June 5, 2003, we purchased certain petroleum and natural gas producing properties and commenced oil and gas operations. During April 2005, our management decided to seek alternative business opportunities. Effective July 1, 2005, we entered into and subsequently effected an agreement with Roxbury Capital Group Ltd. and Qwest Capital Inc. pursuant to which we sold substantially all of our assets, then comprising oil and gas lease interests, for the sum of $50,000. After the completion of that sale, we continued to look for alternative business opportunities. On April 30, 2007, in connection with a private placement of our securities with one foreign investor, Asi Shalgi joined as our President and Chief Executive Officer, and we began to build our current business, focusing on the production of alternative fuels. We are currently a development stage company that intends to acquire build and operate facilities in various locations around the world that will use a proprietary technology to produce alternative fuels known as the KDV process, which is described below beginning on page 2. Company Strategy Since June 2007, we have observed efforts in the United States and the European Community to develop facilities for the production of renewable, alternative fuels – primarily biofuels based on corn and other feedstocks. Interest world-wide has recently focused on second and third generation of cellulosic ethanol, which is biofuel produced from wood, grasses, and the non-edible parts of plants, as well as different technologies utilizing gasification of biomass to liquid. Today, the production of both ethanol and biodiesel has been constrained by price increases for their respective primary feedstocks, corn and rapeseed (Canola). Recent interest in the U.S. market has focused on Renewable Drop-In Fuel ("RDIF"), an area well-suited to number of technologies. Against this background, the emerging alternative fuels industry has placed a high priority on developing and deploying new technologies capable of utilizing abundant waste streams instead of corn and other feedstocks for the production of alternative fuels. While we have noted that much attention has been focused on high profile waste streams such as municipal solid waste (“MSW”) and biomass waste derived from agriculture and forestry, we believe that there are many other high volume industrial waste streams available to be converted into alternative fuels. We have also determined that unlike traditional biofuels based on corn and other food-based feedstocks, which must be purchased in order to be converted into ethanol or biofuel, the utilization of waste streams as feedstocks to produce alternative fuels also offers the potential of earning additional revenues from garbage tipping fees and through the recycling of waste. With the above factors in mind, we developed our business plan to take advantage of these potential dual revenue streams through the utilization of the patented technology known as the KDV process. The KDV process has been developed during the past thirty years by a German scientist, Dr. Christian Koch. The KDV process, which Dr. Koch describes as a catalytic de-polymerization, utilizes hydrocarbon-based feedstocks such as biomass, wood and paper as well as plastic, rubber and waste oils, to produce high quality synthetic diesel fuel, similar to diesel fuel publicly available at refueling stations today. Our strategy is to build, own and operate, independently or with strategic partners, industrial scale facilities that will utilize this technology to produce synthetic diesel fuel from different types of hydrocarbon-based waste. In each project, we plan to partner with local companies, generally operators of landfill sites and recycling facilities, that have the ability under long-term contracts to supply large, consistent quantities of appropriate waste feedstock as well as arrange agreements with large fuel distributers to buy the diesel fuel on a long term basis. We also expect that such local partners will have the requisite regulatory and technical expertise to obtain necessary governmental approvals for the diesel fuel producing facilities based on this technology. We are currently stopped all negotiating with potential local partners to build plants in various jurisdictions around the world. We stopped ourR&D work on KDV technology done under the BIRDF program. As a result the company is seeking for reliable proven technology. The company continues to observe the effort done by Dr. Koch in other places, yet with no proven results. Strategic Agreements Alphakat GmbH Agreements Our current plan is to set up a series of worldwide waste-to-diesel production facilities, as reflected by the terms of four agreements we have with Dr. Koch’s company Alphakat GmbH: “Terms of agreement” between us and Alphakat GmbH, dated May 2, 2007, agreeing to incorporate an equally-owned subsidiary which would be granted certain exclusive rights with respect to the KDV technology; “Shareholders’ Agreement” between us and Alphakat GmbH, dated July 10, 2007, agreeing on the terms of operation of Alphakat-Global Energy GmbH, the equally-owned subsidiary referenced in (1), above, and the scope of the rights with respect to the KDV technology granted to it; and Incorporators’ agreement and articles of Alphakat-Global Energy GmbH, dated November 22, 2007, by which we and Alphakat GmbH incorporate Alphakat-Global Energy GmbH as equal shareholders, and by which Alphakat granted Alphakat-Global Energy GmbH certain rights with respect to the KDV technology. License agreement between Alphakat-Global Energy GmbH and Alphakat GmbH, dated March 11, 2010 and effective as of February 6, 2008, by which Alphakat GmbH granted to Alphakat-Global Energy GmbH a license to commercialize, market, offer for sale, use and practice and make improvements to Alphakat GmbH's proprietary renewable diesel technology (the "Technology") on a world-wide basis other than in Mexico, Spain, Bulgaria and Italy. Under these four agreements, Alphakat GmbH has granted Alphakat-Global Energy GmbH, the equally-owned subsidiary of Alphakat GmbH and ourselves, the following rights: The right to sell and market KDV technology units worldwide, subject to rights previously granted to third parties to sell the KDV units in Bulgaria, Spain, Italy, Mexico, The exclusive right to sell and market KDV technology in the United States and China. 2 Business Development Agreements On February 6, 2008, each of Dr. Koch, Alphakat GmbH, and Alphakat-Global Energy GmbH entered into agreements with Covanta Energy Corp., a wholly-owned subsidiary of Covanta Holding Corporation ("Covanta") (the "February 6, 2008 License Agreement between GmbH and Covanta"). We consolidated the financial results of Alphakat-Global Energy GmbH, a company equally owned by Alphakat GmbH and us, in accordance with ASC Topic 810. Covanta is an internationally recognized owner/operator of energy-from-waste facilities and renewable energy projects. Covanta’s energy-from-waste facilities convert municipal solid waste and other types of waste material into renewable energy (primarily electricity and steam) for numerous communities, predominantly in the U.S. Covanta’s facilities convert municipal solid waste into renewable energy for numerous communities, predominately in the United States. Under the terms of these agreements, Covanta Energy Corp. has the exclusive right to purchase, use and make improvements to the KDV technology in the United States for household waste feedstock, and non-exclusive rights to use the technology in China, United Kingdom and the Republic of Ireland. In accordance with the terms of this agreement, to preserve these rights, Covanta Energy Corp. purchased a KDV500 unit through Alphakat-Global Energy GmbH on July 8, 2008. in June 2010 Covanta started to testthe KDV500 If Covanta Energy Corp.‘s tests are positive, and it wishes to proceed further with its deployment of the KDV technology, then it must order five additional KDV500 units within twelve months of theacceptance date of the first KDV500 unit. Over a ten-year period, which begins on the commissioning date of the first unit, Covanta Energy Corp is obligated to order a total of 600 KDV500 units or equivalent units in terms of production capacity. Covanta has also granted us the right to fund and own up to 35% of each of Covanta‘s KDV-based projects. In addition, Covanta has agreed to pay us an amount equal to 10% of the gross revenue of each of Covanta‘s KDV-based projects, regardless of whether we invest in these projects or not. On November 23, 2010, the parties signed the Second Amendment to the February 6, 2008 License Agreement between Alphakat-Global Energy GmbH and Covanta, which incorporated changes from an earlier amendment. Pursuant to the Second Amendment, the license rights of Covanta were amended to provide that Covanta, with certain limited exceptions for “Carve-Out Projects”, would have the exclusive right to use the Technology in the United States throughout the term of the original agreement subject to meeting its minimum purchase requirements. As a result of this Second Amendment, permissible feedstock now includes all materials capable of being processed by the Technology.In addition, the term of the original agreement was extended to July 1, 2030. On February 6, 2008, Alphakat-Global Energy GmbH and American Renewable Diesel executed an agreement granting to American Renewable Diesel the exclusive right to sell and use the KDV technology in five U.S. states: Texas, California, New York, New Jersey and Florida (the “Exclusive Territory”). American Renewable Diesel is a special purpose company owned and managed by Trianon Partners. Trianon Partners has extensive international project development experience, has worked with Covanta Energy Corp. in connection with various power projects, and has facilitated the negotiation of the agreements between Alphakat-Global Energy GmbH, us, and Covanta Energy Corp. On November 23, 2010, the parties signed the Second Amendment to the agreement with American Renewable Diesel, which incorporated changes from an earlier amendment, according to which American Renewable Diesel no longer has exclusive rights in the Exclusive Territory, and American Renewable Dieselis no longer required to secure a minimum number of orders for the KDV technology. In addition, the term of the Agreement was extended to July 1, 2030. Similar to the business arrangement with Covanta Energy Corp., we have the right to fund and own up to 51% of each of American Renewable Diesel’s KDV-based projects. Furthermore, under the terms of our agreement with American Renewable Diesel, certain projects will be offered to Covanta Energy Corp. for development and we will have the opportunity to receive royalties from such projects in accordance with our agreement with Covanta Energy Corp. On June 3, 2010, construction of the first KDV 500 waste to renewable diesel unit in the United States was completed.The unit is located on the site of the SEMASS energy-from-waste facility in Massachusetts owned and operated by Covanta Energy Corp. 3 Covanta installed the KDV 500 as provided by AlphaKat – Global Energy GmbH in order to verify the operability of the equipment and the process and to confirm the commercial viability of the technology.Covanta is currently working on start-up and commissioning activities and expects an extended start-up period which is consistent with the requirements for a new technology.Once the commissioning work is completed, Covanta plans to perform test runs on a variety of different waste feedstock over a six to 12 month period to determine whether the technology is commercially viable. As part of this commissioning and testing process, the diesel produced by the KDV 500 will be tested as part of the required process for the registration of this renewable diesel fuel with the U.S. EPA.All fuels used in vehicles that operate on public roadways in the U.S. must first be registered with the EPA. Amended and Restated Business and Royalty Agreement. On September 19, 2011, we entered into an Amended and Restated Business and Royalty Agreement (the “Business and Royalty Agreement”) with Covanta regarding the AlphaKat Technology. The restructuring of the Business and Royalty Agreement converts the Company’s right to invest capital in, and receive royalties on the sale of diesel from, Covanta projects into a combination of (i) the payment of a supplemental commission (this is in addition to the commissions being paid under Covanta’s License Agreement), (ii) a continued (albeit reduced) royalty on the sale of diesel and (iii) a royalty on the sale of U.S. Government Renewable Identification Credits. In addition, the Company has been given the right to convert its right to receive royalties in all Covanta projects developed following the exercise of the conversion option into a net cash flow position in all future projects. The restructured agreement enables the Company to use all of its capital to invest in the projects which it develops outside the U.S. for its own account. The agreement also includes an agreement by Covanta to use commercial reasonable efforts to provide equipment lease financing for the Company’s initial projects outside the U.S., subject to standard underwriting terms, appropriate approvals and other conditions. Based on the fact that the Company stopped its R&D process of the KDV technology all the above business development agreements are not in effect. Financing Agreement with YA Global Initial Agreement with YA Global On July 10, 2007, October 23, 2007, and December 27, 2007, we issued 10% secured convertible debentures to YA Global Investments, L.P., our senior secured lender, for gross proceeds of $3,000,000, as a part of a private placement of up to $4,000,000 of debentures. These debentures are secured against all of our assets. Prior to the amendment to the securities purchase agreement on March 20, 2008, described below, these debentures were convertible by the lender into shares of our common stock at a fixed conversion price of $2.20 per share. In conjunction with the placement of these debentures with YA Global Investments, L.P., on July 10, 2007, we also issued to the lender warrants to purchase 300,000 shares of common stock exercisable for five years at an exercise price of $2.35 and warrants to purchase additional 300,000 shares of our common stock exercisable for five years at an exercise price of $2.50. 4 March 2008 Amendment to YA Agreement On March 20, 2008, we entered into an amendment to the securities purchase agreement with our senior secured lender that amended the terms of the convertible debentures, as follows: the amount of convertible debentures we agreed to issue prior to a registration statement registering the shares of our common stock to be issued on conversion of the convertible debentures becoming effective was changed from $3,000,000 to $3,500,000; conversion price was changed from $2.20 to $1.25 for all debentures held by the lender; and exercise price was changed from $2.50 and $2.35 to $1.25 for all warrants issued to the lender. On March 20, 2008 and May 13, 2008, we issued two more 10% secured convertible debentures to YA Global Investments, L.P. for gross proceeds of $1,000,000. These debentures were to mature on October 31, 2010 and, prior to the amending and restating agreement dated September 22, 2008, described below, were convertible by the lender into shares of our common stock at a fixed conversion price of $1.25 per share, subject to further adjustment as set out in the debenture. These debentures, like the three previously issued to the lender, were secured against all of our assets. Under the terms of the debenture issued on May 13, 2008, amortizing payments of the outstanding principal amount of the debenture and accrued interest at an annual rate equal to 10% were to commence on the first business day on or after July 31, 2008, and were to continue on the first business day of each successive calendar month thereafter until the principal amount has been repaid in full, whether by the payment of cash or by the conversion of the principal amount and interest into Common Stock. Other terms of this debenture were the same as in the three debentures previously issued to YA Global Investments, L.P. July 2008 Amendment to YA Agreement Effective July 15, 2008, we entered into an amending agreement with YA Global Investments, L.P. with respect to outstanding secured convertible debentures in the aggregate principal amount of $4,000,000, and warrants to purchase 600,000 shares of our common stock issued by our company to the lender. The amendment allowed us to immediately defer certain principal and interest payments due under these debentures.Specifically, under the terms of the July 15, 2008 amending agreement, interest payments accrued and due during the first three quarters of the 2008 calendar year (approximately $267,000 as of July 31, 2008) were deferred untilapproximately September 30, 2008.In addition, principal installments that were due July 31, 2008 and August 31, 2008 were deferred until September 30, 2008, subject to further defermentif certain conditions were met.In consideration of the amendment, we agreed to issue to the lender 200,000 restricted shares of our common stock. September 2008 Amending and Restating Agreement with YA Global On September 22, 2008, prior to the due date of the deferred principal and interest payments under the July 15, 2008 amending agreement, which had not been paid to that date, we entered into an amending and restating agreement with YA Global Investments, L.P. on the following terms: the lender agreed to defer payment of interest that had accrued on the $4,000,000 aggregate principal balance represented by the five secured convertible debentures held by it to a date as late as October 31, 2008, subject to further deferment, but only if we completed an offering of at least $1,500,000 in gross proceeds on or before October 31, 2008; the lender agreed to defer payment of the principal installments that were due on July 31, August 31, and September 30, 2008 until October 31, 2008, subject to further deferment, but only if we completed an offering of at least $1,500,000 in gross proceeds on or before October 31, 2008; the rate of interest to be charged on the aggregate principal amount of $4,000,000 pursuant to the convertible debentures was increased from 10% to 12%; and we agreed to issue 1,000,000 restricted shares of our common stock to the lender (in addition to the 200,000 shares issued under the July 15, 2008 amending agreement). 5 In addition, the amending and restating agreement provides for the following, but only if (and when) we completed an offering of at least $1,500,000 in gross proceeds on or before October 31, 2008: we would make a payment in the amount of $180,000 for interest accrued and unpaid on the aggregate principal amount of $4,000,000, to be paid directly from the gross proceeds of the offering, and a payment of an additional amount equal to 10% of the gross proceeds from the offering if we raised gross proceeds of between $2,200,000 and $3,900,000; we would make payments on account of the indebtedness represented by the convertible debentures in an amount equal to 50% of all cash flows generated by our Ethiopian subsidiary, Global Energy Ethiopia , in excess of the first $700,000 in cash flow, to be paid on each installment payment date set out on the revised installment payment schedule described in paragraph (5) below; we would reduce the conversion price of all secured convertible debentures issued and outstanding to the lender from $1.25 to $0.10 per share, in each case as already required by the terms of those secured convertible debentures; we would reduce the exercise price of all warrants held by the lender from $1.25 to $0.10 per share, and an increase in the number of shares of our common stock to be issued upon exercise of those warrants from 600,000 to 7,500,000 shares of our common stock, in each case as already required by the terms of those warrants; and we would revise the repayment schedule for the debentures issued to the lender, and the Company Redemption Amount became dependent on the amount by which the total gross proceeds raised in the fall of 2008 private placement exceeded $2,200,000. On September 30, 2008, we closed the first stage of a private placement, selling 30 units at a price of $50,000 per unit, raising an aggregate of $1,500,000 in gross proceeds. Each unit consisted of 500,000 shares of our common stock and 500,000 share purchase warrants with an exercise price of $0.10 per share, exercisable for a period of five years. As a result of our closing the first stage of the private placement on September 30, 2008, the provisions of this amending and restating agreement conditional on raising at least $1,500,000 in the private placement, as set out above, became effective, including the reduction of the exercise price and conversion price of the warrants and convertible debentures held by our senior secured lender, respectively, to $0.10, and the increase of the number of shares of our common stock to be issued upon exercise of those warrants from 600,000 to 7,500,000. On November 4, 2008, we closed the second stage of our private placement, selling four units at a price of $50,000 per unit, raising an aggregate of $200,000 in gross proceeds. Under the terms of this amending and restating agreement, based on the total gross proceeds of $1,700,000 raised in the private placement, we became obligated to pay the following amounts: $180,000 for interest accrued and unpaid on the aggregate principal amount of $4,000,000, to be paid directly from the gross proceeds of the private placement; on account of the indebtedness represented by the debentures held by the lender, an amount equal to 50% of all cash flows generated by our Ethiopian operations in excess of the first $700,000 in cash flow, to be paid on each installment payment date set out above; 6 monthly installment payments as follows: Installment Payment Company Redemption Amount Company Conversion Amount November 2008 $
